In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Planning Board of the Village of Irvington dated June 3, 1992, which, after a hearing, conditionally approved the intervenors’ application for subdivision of their property, the petitioners appeal from a judgment of the Supreme Court, Westchester County (Fredman, J.), entered July 5,1994, which denied the petition.
Ordered that the judgment is affirmed, with costs.
The determination of the respondent Planning Board of the Village of Irvington (hereinafter the Planning Board) is neither arbitrary nor capricious, and it is supported by substantial evidence. Therefore, the petition was properly denied (see, Mat*464ter of Pell v Board of Educ., 34 NY2d 222, 231; Matter of Currier v Planning Bd., 74 AD2d 872, affd 52 NY2d 722). Moreover, the appellants’ contention that the Planning Board neglected to take a "hard look” at the environmental impact of the subdivision as required by the State Environmental Quality Review Act (ECL art 8) is contradicted by the record (see, Jackson v New York State Urban Dev. Corp., 67 NY2d 400; Aldrich v Pattison, 107 AD2d 258). Thompson, J. P., Joy, Krausman and McGinity, JJ., concur.